Citation Nr: 9910251	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable rating for filariasis  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This appeal originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which, in pertinent part, denied the 
veteran's application to reopen claims for service connection 
for filariasis, a deviated nasal septum and a perforated ear 
drum.  Following a Travel Board hearing held in October 1993, 
the Board remanded the issues in February 1996 for additional 
development.  In an October 1996 decision, the RO granted 
service connection for tinnitus ( rated 10 percent), 
tonsillitis (rated noncompensable), hearing loss (rated 
noncompensable), retracted or perforated ear drum (rated 
noncompensable), and a deviated nasal septum (rated 10 
percent evaluation).  Subsequent to the development requested 
by the Board, the RO granted service connection and a 
noncompensable rating for filariasis in a decision entered in 
January 1998.  The veteran then appealed for a compensable 
rating.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Correspondence from the veteran dated in December 1996 was 
regarded as a NOD for evaluations assigned vis a vis hearing 
loss, tonsillitis and tinnitus, and a statement of the case 
as to those claims was issued in May 1997.  See Grantham, 
supra, and Holland v. Gober, 10 Vet. App. 433, 435-36 (1997) 
(per curiam).  However, a substantive appeal was not filed 
within 60 days of issuance of the statement of the case or 
one year of notice of the rating determination.  Accordingly, 
the Board is without jurisdiction as to those claims.  
38 C.F.R. §§ 20.202, 20.302 (1998). 

Notwithstanding, the aforesaid December 1996 letter from the 
veteran should also be regarded as a NOD with respect to 
evaluations assigned for a deviated nasal septum and for a 
perforated ear drum.  The Board observes that a statement of 
the case was not issued after receipt of the NOD as to those 
particular claims, however.  See 38 C.F.R. § 19.30 (1998).  
Accordingly, those issues are referred to the RO for 
appropriate action.

The Board also notes that additional claims for dental 
treatment are asserted in the veteran's statements dated in 
October 1996 and February 1998.  Because those issues are not 
before the Board on this appeal, they are also hereby 
referred to the RO for appropriate action.  The Board notes 
that in the February 1996 Board remand, a claim of 
entitlement to a permanent and total disability rating for 
pension purposes was referred to the RO, but the record does 
not reflect any development with respect to that issue.  
Accordingly, that issue is again referred to the RO for 
development as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's service-connected filariasis is manifested 
by chronic, recurrent, symptomatic episodes and a small, 
asymptomatic hydrocele.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
filariasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.88b, Diagnostic Code 6305 (as in effect prior to August 30, 
1996); 38 C.F.R. 4.88b, Diagnostic Code 6305 (in effect from 
August 30, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issue on appeal is well-grounded.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to this claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

The veteran was afforded a VA examination for systemic 
conditions in November 1993.  He reported being diagnosed for 
filariasis in 1943 without having undergone treatment.  At 
the time of the 1993 VA examination, the veteran had what he 
described as "axillary lymphadenitis."  Extensive 
laboratory tests from multiple samples were entirely negative 
for microfilaria.  Diagnosis was history of filariasis 
without evidence of current infection or significant sequela.  
Intermittent right arm pain and axillary swelling were 
regarded as of uncertain etiology.  The examiner commented 
that filariasis manifests by hydrocele, lymphedema, and 
elephantiasis, most commonly in the legs, scrotum and arms.  
However, inasmuch as laboratory results were negative for 
microfilaria, there was no basis for microfilaria disease, 
and another etiology was suspected for the right arm pain and 
axillary swelling. 

The veteran was afforded a VA examination in June 1996.  No 
axillary lymphadenopathy was found.  A 1.5 centimeter 
hydrocele was found, which did transilluminate and was 
nontender.  No upper or lower extremity edema was found.  The 
presence of the hydrocele was believed to support a diagnosis 
of Bancroftian filariasis rather than Brugian filariasis.  It 
was also noted that the negative parasite studies previously 
conducted did not exclude filariasis.  

In December 1996, the veteran was evaluated by his personal 
physician, P.W. Smith, M.D., who indicated that he had three 
to four attacks of acute filariais per year, which last about 
24 hours and which were associated with intense itching and 
swelling in a variety of locations of the body.  At the time 
of the examination, the veteran was asymptomatic without 
swelling or any other indicia of active pathology.  The 
doctor speculated that the veteran could have adult worms in 
his body.  However, no microfilaria organisms were identified 
by laboratory testing the previous month.  The doctor 
recommended that should swelling occur, the veteran should 
report to the emergency room and arrangements were made for 
testing to identify microfilaria.  

The veteran was afforded a VA examination in October 1997.  
The examiner commented after reviewing the claims file that 
he was unable to identify tissue or serological documentation 
of filariasis in service.  The veteran gave history that 
titers had been obtained that demonstrated filaria, the most 
recent of which was in 1993.  The veteran also gave history 
of recurrent pruritus, enlargement of lymph nodes in his 
axilla and groin, recurring at variable intervals 3-4 to 6 
months, lasting 5-10 days and gradually resolving.  The 
examiner commented that prior private examination did not 
produce a definite finding.  Serology obtained disclosed an 
elevated IgM titer to filariasis and an IgG within normal 
limits, which suggested an acute antibody response to 
filarial antigen.  Acute and convalescent titers had not been 
done.  The axilla did disclose a fullness, somewhat more on 
the left.  There was no discrete adenopathy palpable.  A 
small right hydrocele was appreciated.  There was a trace of 
pretibial edema bilaterally as well as a minimal amount of 
pedal edema.  The examiner commented that the veteran gave a 
history compatible with filariasis, lymphadenitis and an 
episode of arm edema some time previously.  He continued that 
the evidence for acute filariasis or recurring filariasis was 
unclear.  There appeared to be little, if any, residual.  The 
hydrocele was characterized as quite small and not causing 
any symptoms.  The veteran was afforded laboratory testing.  
Urinalysis was completely negative.  In conclusion the 
examiner reported a history consistent with filariasis 
episodes of pruritus and adenopathy, not documented by 
clinical examination, consistent with exascerbations of 
filaria.  Documentation would require examination of fluids 
with supporting evidence taken at a time of an episode.  The 
veteran was instructed that should he suffer an increase in 
symptomatology which he believed was attributable to 
filariasis he should immediately report for testing to the 
emergency room in accordance with instructions from December 
1996. 

At his hearing before the Board in August 1998, the veteran 
testified that his filariasis was manifested by periodic 
episodes of pain, itching, and swelling, with fluid filled 
lesions, in his axillary (armpits) and inguinal (groin) 
areas.  He indicated that he had scaly skin on his arms, and 
lumps or hydroceles under his arms and on his scrotum, which 
he believed to be a residual of the exacerbations of his 
filariasis The veteran said that the frequency and duration 
of episodes of what he believed to be symptomatology 
associated with filariasis occurred from one to three times 
every three months, lasting for 15 to 20 minutes, and that 
there has been systemic involvement, with at least one 
episode of elephantiasis.  The veteran's wife offered 
supportive testimony.  She also said that her husband had 
headaches associated with his recurrent flare-ups of 
filariasis.  The veteran additionally submitted several 
photograph's that have been associated with the claims file.

As a preliminary matter, the Board notes that the criteria 
used to determine the extent to which systemic disorders, 
including filariasis, are considered disabling were changed, 
effective August 30, 1996.  

The veteran is currently assigned a noncompensable disability 
rating for filariasis. Under the criteria in effect prior to 
August 1996, filariasis is rated non-compensable evaluation 
when there is subsidence of symptoms following only one 
attack.  A 30 percent evaluation is warranted when the 
disability is chronic, following
any recurrence, symptomatic.  Chronic filariasis, with 
repeated recurrences and beginning permanent deformity of one 
or more extremities or genitalia or moderate lymphadenitis, 
was assigned a 60 percent evaluation.  38 C.F.R. Part 4, Code 
6305 (prior to August 30, 1996).  Permanent deformity of an 
extremity or of the genitalia is rated 10 percent if mild, a 
30 percent rating if moderate or a 60 percent rating if 
severe.  

Effective August 30, 1996, a 100 percent rating is assigned 
when there is active filariasis.  Thereafter, residuals such 
as epididymitis or lymphangitis are to be rated under the 
appropriate system.  38 C.F.R. Part 488b, Code 6305 
(effective from August 30, 1996).

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this instance, neither Congress nor the Secretary 
has directed which regulations are to be applied under the 
circumstances of this case. 

In reviewing the new rating criteria, the Board finds that 
the relevant medical evidence of record, including reports of 
examinations performed in recent years, does not show a 
active filariasis.  Accordingly, residuals such as 
epididymitis or lymphangitis are to be rated under the 
appropriate system.  38 C.F.R. Part 4.88b, Code 6305 
(effective from August 30, 1996).  Here, the only apparent 
residual is an asymptomatic hydrocele.  The Board finds no 
basis to support a compensable rating under the new rating 
criteria.  

However, in reviewing the old rating criteria, the Board 
finds that there is medical evidence of chronic, recurrent 
episodes of filariasis that are symptomatic in nature.  In 
support of this conclusion, the Board notes that the October 
1997 VA examiner's  observation that the veteran gave a 
history compatible with filariasis, lymphadenitis and an 
episode of arm edema some time previously.  While the 
physician stated that  that the evidence for recurring 
filariasis was unclear, history obtained from the veteran at 
that time included episodes of recurrent pruritus, 
enlargement of lymph nodes in his axilla and groin, recurring 
at variable intervals 3-4 to 6 months, lasting 5-10 days and 
gradually resolving.  Aside from the duration of the attacks, 
this history is essentially compatible with antecedent 
medical records and the veteran's subsequent testimony at a 
Board hearing.  Clinical findings in October 1997 included 
fullness of the axillae, somewhat more on the left, which is 
consistent with his history of recurrent swelling in those 
areas.  It is also pertinent to note that serology obtained 
in October 1997 disclosed an elevated IgM titer to filariasis 
and an IgG within normal limits, which was reported to 
suggest an acute antibody response to filarial antigen.

It is the Board's judgment that the evidence is at least in 
relative equipoise as to whether the veteran has chronic, 
recurrent episodes of filariasis that are symptomatic in 
nature.  Accordingly, the benefit of the doubt is given to 
the veteran, and an increased rating to 30 percent for 
filariasis, under the old rating criteria (in effect prior to 
August 30, 1996), is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As there is no 
medical evidence of current, active filariasis, or any 
current symptomatic residuals, the disability warrants a zero 
percent rating under the new criteria, effective August 30, 
1996.  Under these circumstances, the version most favorable 
to the appellant will apply (Karnas, supra), and, as noted 
above, a 30 percent rating is warranted under 38 C.F.R. Part 
4, Code 6305 (in effect prior to August 30, 1996).  
 
The veteran is reminded that should he suffer an increase in 
symptomatology which he believes is attributable to 
filariasis, he should immediately report for testing to 
either a private emergency room in accordance with his 
instructions from December 1996 or VA facility to determine 
if there are active microfilaria or other pathology 
attributable to filariasis and that application for increased 
benefits would be considered accordingly.


ORDER

A 30 percent evaluation for filariasis is granted, subject to 
the provisions governing the award of monetary benefits. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


